ALD-152-E                                                      NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 12-1777
                                       ___________

                         In re: GEORGE K. TRAMMELL, III,
                                                     Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                 United States District Court for the District of Delaware
                           (Related to Civ. No. 12-cv-00014)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   April 9, 2012
                Before: SLOVITER, FISHER and WEIS, Circuit Judges
                           (Opinion filed: April 13, 2012)
                                    _________

                                        OPINION
                                        _________

PER CURIAM.

       Petitioner George Trammell, proceeding pro se, seeks a writ of mandamus.

Because Trammell has not demonstrated that he is entitled to such relief, we will deny his

petition.

       As the Delaware Court of Chancery aptly characterized his filings in that forum,

Trammell’s present petition is “an incomprehensible miasma” and is virtually

unintelligible. Construing it liberally, as we must, United States v. Miller, 197 F.3d 644,

                                             1
648 (3d Cir. 1999) (citing Haines v. Kerner, 404 U.S. 519, 520 (1972), it appears his

petition is rooted in the decision to remove Trammell from his position as the

administrator of his late father’s estate. As a result, he contends that he is being forced to

sell his home at auction. Trammell has twice sought removal to federal court to

challenge the sale, and each time his suits have been dismissed for lack of subject matter

jurisdiction. See Trammell v. Trammell, No. 12-cv-0014 (D. De. Jan. 23, 2012);

Trammell v. Trammell, No. 11-cv-0793 (D. De. Nov. 28, 2011).1 He now seeks a writ of

mandamus directing the United States Marshalls Service or the National Guard to prevent

the scheduled auction of his property while he continues to litigate his claims. He argues

that because the state court’s decision was incorrect, the order it issued directing the sale

of his home was beyond its subject matter jurisdiction.2

       A writ of mandamus is a drastic remedy available only in extraordinary cases. See

Kerr v. U.S. Dist. Ct., 426 U.S. 394, 402 (1976); In re Diet Drugs Prods. Liab. Litig., 418

F.3d 372, 378 (3d Cir. 2005). A petitioner seeking mandamus must demonstrate, among

other things, a clear and indisputable right to issuance of the writ. Hollingsworth v.

1
  He has also filed numerous other cases concerning his father’s estate. See, e.g.,
Trammell v. Trammell, No. 11-3155, 446 F. App'x 530, 531 (3d Cir. 2011); Trammell v.
Lillies Love & Care Daycare Ctr., et al., No. 11–3156, 448 F. App'x 188 (3d Cir. 2011);
see also Trammell v. All Other Collateral Heirs of Estate of Marie Jones Polk, No. 11–
3154, 446 F. App'x 437 (3d Cir. 2011) (abstruse complaint asserting claims regarding the
estate of Trammell’s deceased aunt).
2
  Trammell also alleges that the state courts and officials are, among other things,
felonious, insurrectionist, corrupt, no good, and very, very racist. He provides no
explanation for these allegations.

                                              2
Perry, 130 S.Ct. 705, 710 (2010) (per curiam). Trammell has not done so, and we will

therefore deny his petition. The motion for future attorney’s fees are denied.




                                             3